Order, entered on August 13, 1963, unanimously modified, on the law, on the facts and in the exercise of discretion, to provide that payments for the maintenance and education of the children shall commence as of May 9, 1963, the return date of the motion, and to eliminate all provisions for a counsel fee, without prejudice to plaintiff’s renewal of an application therefor, and for expenses, upon the trial of this action. In view of the fact that plaintiff is possessed of sufficient assets to maintain this action, and that the claim for separation is not contested, the above modifications are warranted. As so modified the order appealed from is otherwise affirmed, without costs to either party. Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.